DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Examiner notes the GRANTING of TrackOne special status of the application on 12/22/21.

Priority
This application is a continuation of application no. 17/483,203 filed 09/23/21 which further claims the benefit of 63/082,656 filed 09/24/20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/22 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 03/09/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 17/483,203 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The cancellation of claims 4-7, 9-10, 14, 16 and 18-19 and addition of claims 21-30 are noted.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 03/09/22, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 03/09/22, with respect to the 35 USC 101 rejection of claims 1-3 and 8 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn since amendments add limitations that at least integrate the limitations into a practical application by explicitly reciting that an image is reproduced with the end-device using the processed/scaled end-device colorant data.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 03/09/22, with respect to the double patenting rejection of claims 1-3, 8, 11-13, 15, 17 and 20 have been fully considered and are persuasive.  The double patenting rejection of these claims has been withdrawn since a properly filed terminal disclaimer has been reviewed and accepted and thus overcomes the rejection.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-3, 8, 11-13, 15, 17 and 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 11 and 17, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of extracting general HSV color data from image pixels, for each pixel transforming the general HSV into data to generate universal perceived brightness, Bp, and universal perceived chroma, Cp and retrieving and scaling end-device colorant data using the Bp and Cp data to reproduce image data with the scaled end-device colorant data.
In reference to claims 2-3, 8 and 21-25, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
In reference to claims 12-13, 15, 26 and 27, these claims depend upon allowable claim 11 and are therefore also deemed allowable.
In reference to claims 20 and 28-30, these claims depend upon allowable claim 17 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 
Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612							
3/15/22